Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final office action is in response to the application filed 8/18/2020.

Claims 1, 2, 5, 6, 10, 11, 15, 19, 25-28, and 30-37 are pending. Claims 1, 10, and 19 are independent claims. Claim 37 is new.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 10, 11, 15, 19, 25-28, 30, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (20070073758) in view of Jain (20180113583).

Regarding claim 1, Perry teaches an apparatus for facilitating a comparison of content, (Fig. 1, web crawler system 104 and 0007, comparing pricing and other factors and Fig. 3, depicts a web browser displaying the comparison which the user can interact with.  The examiner interprets as a user interface) the apparatus comprising: one or more hardware processors; memory to store instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (Fig. 1) the comparison display including a comparison of a first plurality of features of the first item of the detected same item type extracted from the first tab of the at least two open tabs to a second plurality of features of the second item of the detected same item type extracted from the second tab of the at least two open tabs (0011, discloses extracting product-related information from web pages as they are displayed to the user and 0049, discloses the same or similar product to an anchor product. The examiner interprets as first and second item type and 0111 and 0109-0111, Fig. 12 displays the comparison grid of the extracted features, price, shipping and handling, etc from each merchant and Fig. 13, discloses the merchant’s product detail page is opened in a new tab as a user selects a merchant from the comparison gird and Fig. 13, displays simultaneously open browser interfaces or webpages that product related information has been extracted from and placed in the comparison grid).
Perry fails to teach automatically detecting that at least two open tabs of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically causing a comparison display to be displayed within a portion of one of the open tabs 
Jain teaches automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each  and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, (0011, discloses comparing the key points corresponding to each of the second webpages and providing a functionality and 0048, discloses extracting the keypoints by various methods and 0039-0040, discloses comparing keypoints of the pages and providing a functionality to the user based on the comparing and 0041, discloses based on predetermined criteria identifying whether the pages are related to each other) automatically causing a comparison display to be displayed within a portion of one of the open tabs (0006-0007, discloses presenting a similar page when a website is presented and a display mode within the open tab displaying both pages together and 0049 and 0062, discloses the comparison of the key points includes point-to-point comparison, text summaries, and multimedia comparison and 0004 and Fig. 1 depicts the comparison display 103 made by a page comparison tool and 0022 and 0023, Fig. 11B, Fig. 16A discloses a comparison display functionality of the keypoints of the webpages within a tab The examiner interprets the comparison display is made within one of the open tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in different browsers to allow the user to easily view a comparison between the items by viewing the extracted item and feature information from different sources on a single webpage.

Regarding claim 2, Perry and Jain teach the apparatus of claim 1.
Perry teaches wherein the first tab and the second tab are associated with a same URL domain (0012 and 0057, discloses one or more products available on one or more merchant pages and Fig. 13 discloses a tabbed browsing display.  The examiner interprets the browser can be the same merchant) 

Regarding claim 5, Perry and Jain teach the apparatus of claim 1. 
Perry teaches wherein the first comparison display includes a table. (Fig. 3 and 0018, discloses displaying the results in a web based application)

Regarding claim 6, Perry and Jain teach the apparatus of claim 1. Perry fails to teach wherein the automatically detecting includes performing text analysis on the at least two open tabs.
Jain teaches the apparatus of claim 1. Perry fails to teach wherein the automatically detecting includes performing text analysis on the at least two open tabs. (Column 4, 10-30, discloses text within a webpage within tabs and column 7, 45-64, discloses extracting and comparing content from webpages in different tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the product comparison to be constructed by extracting product information from different websites open in different browsers to allow the user to easily view a comparison between the products by viewing the extracted product and feature information from different vendors on a single webpage.


Regarding claim 10, Perry teaches a method for facilitating a comparison of content in a user interface, (Fig. 1, web crawler system 104 and 0007, comparing pricing and other factors and Fig. 3, depicts a web browser displaying the comparison which the user can interact with.  The examiner interprets as a user interface) the method comprising: the comparison display including a comparison of a first plurality of features of the first item of the detected same item type extracted from the first tab of the at least two open tabs to a second plurality of features of the second item of the detected same item type extracted from the second tab of the at least two open tabs (0011, discloses extracting product-related information from web pages as they are displayed to the user and 0049, discloses the same or similar product to an anchor product. The examiner interprets as first and second item type and 0111 and 0109-0111, Fig. 12 displays the comparison grid of the extracted features, price, shipping and handling, etc from each merchant and Fig. 13, discloses the merchant’s product detail page is opened in a new tab as a user selects a merchant from the comparison gird and Fig. 13, displays simultaneously open browser interfaces or webpages that product related information has been extracted from and placed in the comparison grid).
Perry fails to teach automatically detecting that at least two open tabs of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated with the at least two open tabs, or keywords associated with the at least two open tabs; and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type and  automatically causing a comparison display to be displayed within a portion of one of the open tabs in,
Jain teaches automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each  and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, (0011, discloses comparing the key points corresponding to each of the second webpages and providing a functionality and 0048, discloses extracting the keypoints by various methods and 0039-0040, discloses comparing keypoints of the pages and providing a functionality to the user based on the comparing and 0041, discloses based on predetermined criteria identifying whether the pages are related to each other) automatically causing a comparison display to be displayed within a portion of one of the open tabs (0006-0007, discloses presenting a similar page when a website is presented and a display mode within the open tab displaying both pages together and 0049 and 0062, discloses the comparison of the key points includes point-to-point comparison, text summaries, and multimedia comparison and 0004 and Fig. 1 depicts the comparison display 103 made by a page comparison tool and 0022 and 0023, Fig. 11B, Fig. 16A discloses a comparison display functionality of the keypoints of the webpages within a tab The examiner interprets the comparison display is made within one of the open tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in different browsers to allow the user to easily view a comparison between the items by viewing the extracted item and feature information from different sources on a single webpage.

Regarding claim 11, Perry and Jain teaches the method of claim 10. 
Perry teaches further wherein the first tab and the second tab are associated with a same URL domain.  ((0012, discloses one or more products available on one or more merchant pages and Fig. 13 discloses a tabbed browsing display.  The examiner interprets the browser can be the same merchant))


Regarding claim 15, Perry and Jain teach the method of claim 10. Perry fails to teach wherein the automatically detecting includes performing text analysis on the at least two open tabs. 
Jain teaches wherein the automatically detecting includes performing text analysis on the at least two open tabs. (Column 4, 10-30, discloses text within a webpage within tabs and column 7, 45-64, discloses extracting and comparing content from webpages in different tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the product comparison to be constructed by extracting product information from different websites open in different browsers to allow the user to easily view a comparison between the products by viewing the extracted product and feature information from different vendors on a single webpage.

Regarding claim 19, Perry teaches a non-transitory computer-readable medium embodying instructions that, when executed by a processor, perform operations comprising: (Fig. 1) the comparison display including a comparison of a first plurality of features of the first item of the detected same item type extracted from the first tab of the at least two open tabs to a second plurality of features of the second item of the detected same item type extracted from the second tab of the at least two open tabs (0011, discloses extracting product-related information from web pages as they are displayed to the user and 0049, discloses the same or similar product to an anchor product. The examiner interprets as first and second item type and 0111 and 0109-0111, Fig. 12 displays the comparison grid of the extracted features, price, shipping and handling, etc from each merchant and Fig. 13, discloses the merchant’s product detail page is opened in a new tab as a user selects a merchant from the comparison gird and Fig. 13, displays simultaneously open browser interfaces or webpages that product related information has been extracted from and placed in the comparison grid).
Perry fails to teach automatically detecting that at least two open tabs of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically causing a comparison display to be displayed within a portion of one of the open tabs 
Jain teaches automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each other based on predetermined criteria) and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, (0011, discloses comparing the key points corresponding to each of the second webpages and providing a functionality and 0048, discloses extracting the keypoints by various methods and 0039-0040, discloses comparing keypoints of the  automatically causing a comparison display to be displayed within a portion of one of the open tabs (0006-0007, discloses presenting a similar page when a website is presented and a display mode within the open tab displaying both pages together and 0049 and 0062, discloses the comparison of the key points includes point-to-point comparison, text summaries, and multimedia comparison and 0004 and Fig. 1 depicts the comparison display 103 made by a page comparison tool and 0022 and 0023, Fig. 11B, Fig. 16A discloses a comparison display functionality of the keypoints of the webpages within a tab The examiner interprets the comparison display is made within one of the open tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in different browsers to allow the user to easily view a comparison between the items by viewing the extracted item and feature information from different sources on a single webpage.


Regarding claim 25, Perry and Jain teach the method of claim 10. Perry teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the URL addresses of webpages being displayed in the at least two open tabs. (Fig. 13 and 0057, discloses comparing text and URL of links on a webpage)

Regarding claim 26, Perry and Jain teach the method of claim 10. Perry teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the text descriptions of webpages being displayed in the at least two open tabs.  (Fig. 13, discloses simultaneously open interfaces and 0009, discloses identifying product-related information on a web page and 0011, discloses product related information from web pages as they are displayed to the user)

Regarding claim 27, Perry and Jain teach the method of claim 10. Perry teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the images included in webpages being displayed in the at least two open tabs.  (Fig. 13, discloses simultaneously open interfaces and 0009, discloses identifying product-related information on a web page and 0011, discloses product related information from web pages as they are displayed to the user and 0105, discloses images of product)

Regarding claim 28, Perry and Jain teach the method of claim 10. 
Perry teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the keywords included in webpages being displayed in the at least two open tabs.. (Fig. 13 and 0007, same product information The examiner interprets as keywords)

Regarding claim 30, Perry and Jain teach the apparatus of claim 1. Perry fails wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs.
Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (Column 7, 44-63, discloses extracting features from tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Regarding claim 33, Perry and Jain teach the method of claim 10. Perry fails wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs.
Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (Column 7, 44-63, discloses extracting features from tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Regarding claim 36, Perry and teach the apparatus of claim 19. Perry fails wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs.
Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (Column 7, 44-63, discloses extracting features from tabs)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Regarding claim 37, Perry and Jain teach the method of claim 10.  Perry fails to teach wherein the items of the same item type displayed in the at least two open tabs are detected based on at least two of the uniform resource locators (URL) addresses associated with the at least two open tabs, the text descriptions associated with the at least two open tabs, the images associated with the at least two open tabs, and the keywords associated with the at least two open tabs.
Jain teaches wherein the items of the same item type displayed in the at least two open tabs are detected based on at least two of the uniform resource locators (URL) addresses associated with the at least two open tabs, the text descriptions associated with the at least two open tabs, the images associated with the at least two open tabs, and the keywords associated with the at least two open tabs. (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage and 0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry to incorporate the teachings of Jain.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in different browsers to allow the user to easily view a comparison between the items by viewing the extracted item and feature information from different sources on a single webpage.


Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Perry (20070073758) in view of Jain (20180113583) in further view of Ashby (20160085428)
 
Regarding claim 31, Perry and Jain teach the apparatus of claim 30. Perry and Jain fail to teach wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tabs.
Ashby teaches wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tabs. (0005-0006, discloses tab content characterizing one or more pages  0009, discloses tab content that includes metadata pertaining to the page)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry and Jain to incorporate the teachings of Ashby.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Regarding claim 34, Perry and Jain teach the method of claim 33. Perry and Jain fail to teach wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tab
Ashby teaches wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tab (Column 4, 57-64, discloses extracting product information from metadata)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry and Jain to incorporate the teachings of Ashby.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Claims 32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Perry (20070073758) in view of Jain (20180113583) in further view of Cunico (9418375)


Regarding claim 32, Perry and Jain teach the apparatus of claim 30. Perry and Jain fail to teach further wherein extracting the first and second plurality of features includes identifying one or more semantic topics.
Cunico teaches wherein extracting the first and second plurality of features includes identifying one or more semantic topic. (Column 9, 19-23, discloses semantic analysis of product information)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry and Jain to incorporate the teachings of Cunico.  Doing so would allow a webpage topics to be determined by using natural language processing techniques to determine the product features in the webpage.

Regarding claim 35, Perry and Jain teach the method of claim 33. Perry and Jain fail to teach further wherein extracting the first and second plurality of features includes identifying one or more semantic topics.
Cunico teaches wherein extracting the first and second plurality of features includes identifying one or more semantic topic. (Column 9, 19-23, discloses semantic analysis of product information)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Perry and Jain to incorporate the teachings of Cunico.  Doing so would allow a webpage topics to be determined by using natural language processing techniques to determine the product features in the webpage.


Response to Arguments

Applicant’s arguments, see Applicant summary of interview, filed 12/16/2020 and Remarks, filed 12/16/2020  with respect to the rejection(s) of claim(s) 1, 10, and 19 under Perry and Veloz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perry and Jain.

The applicants first argument (page 10-13) regarding the prior art (Perry) is, “there is no mention in Perry that the price comparison grid includes a comparison of items corresponding to at least two open tabs of a browser which are displaying items of the same item type” and “responsive to automatically detecting that the at least two open tables of the browser are displaying times of the same item type, that the comparison display is automatically displayed within a portion of one of the open tabs” The examiner cites new prior art reference Jain. See detailed rejection above. Therefore this argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144